DETAILED ACTION
Application 14/668378, “Metal Accumulation Inhibiting and Performance Enhancing Supplement and a System for Delivering the Supplement”, is a continuation of 14/291118, which was filed on 5/30/14 and claims priority from a provisional application filed on 5/31/13. 
This Office Action on the merits is in response to communication filed on 2/19/21.  

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant’s arguments filed on 2/19/21 have been fully considered.  Applicant’s arguments against the art based rejections under 35 USC 102 and 103 are moot in view of the new ground(s) of rejection necessitated by amendment.  Applicant further presents the following arguments.
The claims as worded now set forth a structure of the compound/supplement providing the barrier-forming effect, rendering the claims as worded definite under 35 USC 112(b).  In response, it has been determined that the claimed supplement/compound, i.e. a molecule containing hydrophilic head-group, hydrophobic tail and molecular aspects such as –OCH2–, one or more –CH2O–, one or more –OH groups, and CH3CH2CH2– groups simply describe the structure of a conventional phospholipid, a class of molecules which are naturally occurring and occur in natural rubber and/or latex which are conventional porous insulating sheet [separator] forming materials at least in 

Applicant has clarified claim 1 be specifying that the comparison cell would include a “porous insulating sheet therewith not including the isolated supplement…” clarifying the structure of the comparison cell.  In response, this amendment does indeed clarify the structure of the comparison cell without the inventive porous insulating sheet and the objection to this specific issue is withdrawn.  However, other lack of clarity issues remain as detailed the art rejections.

The phrase “substantially equivalent” within the claims is definite because i) the word “substantially” is expressly allowed by MPEP 2173.05(b), and ii) the specification provides a number of examples of the use of the term “substantially equivalent”, from which a skilled artisan could readily determine the scope of the claimed substantially equivalent untreated/control comparison cell.  In response, MPEP 2173.05 clarifies that relative terminology like “substantially” must be considered on a case-by-case basis to determine indefiniteness.  To “substantially” specifically, the MPEP describes substantially as a broadening term.  In the case of the claimed invention, it is unclear in what manner the word substantially broadens the claim because it is unclear how the scope would be different without the “substantially equivalent” embodiment.  For example, claim 1 describes “an untreated electrochemical cell that is crafted to be equivalent to or is substantially equivalent to the treated cell, the porous insulating sheet therewith not including the supplement…”.  In this quotation, it is unclear how the 
Applicant’s remarks specifically point to paragraph [0063] of the specification which states in part, “…The dispensed volumes may be any volume between 100 and 125 milliliters, provided cells 14 and 16 receive substantially identical volumes of electrolytes 18 and 20…”  In this recitation “substantially” is clear because it refers to the volume of electrolyte.  However, a comparison cell in the claims may include at least: electrolyte, positive electrode, negative electrode, porous insulating sheet, container, in addition to other unnamed auxiliary components.  Thus it is unclear exactly how a “substantially equivalent” cell is the same or different from the inventive cell.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3-8, 12-14, 32-33, 35-53 and 55-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding independent claims 1, 39, 44, 49 and 55, the claims fail to provide a clear-cut indication of the scope of the subject matter embraced by the claim and are thus indefinite.  
The claims as worded are drawn to a porous insulating sheet having included therewith a supplement and/or a migratory compound, wherein the presence and 
As to new claim 55, the same ambiguity remains because the presence/quantity of the migratory compound within the the porous insulating sheet is ambiguously set forth only by behaviors and properties (e.g. palpable elevated potential upwards of 2.25 volts and gas bubbles on the surface of the negative electrode) observable in the battery under a conditional use described in the claims.  Moreover, as to claim 55, it is noted that the structure of the barrier-forming molecules is merely defined by the presence of a hydrophilic head group and a hydrophilic gas-attracting tail.  This structure describes a broad class of molecules including not only phospholipids, but also including many other lipids and glycerides which may be found in naturally occurring materials such as the rubbers and polymers conventionally used to form separators.  Accordingly, a skilled artisan could not determine the metes and bounds of claim 61, with criticality of the claimed invention apparently tied to the molecular identity and amount of the barrier forming molecule, which is unspecified.  

In making this determination the Office has considered at least the following factors as suggested by MPEP 2173.05(g): (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result   
In this case, there is not a clear cut indication of the scope of subject matter because the critical boundaries of the invention are largely defined only conditionally, rather than in a quantitative or otherwise well-defined manner and are primarily defined only by results obtained, such as enhancement of performance, inhibition of metal accumulation, generation of foam of an electrochemical cell which includes the porous insulating sheet.  
These are not properties of the porous insulating sheet itself, but are conditional limitations dependent on various aspects of a system and it is unclear what other elements of the battery may play a role in attainment of the properties.  A skilled artisan at the time of invention would not have known what structure is set forth because the quantity of the compound/component included in the porous insulating sheet is defined only by implication, leaving room for ambiguity.  It is noted that the molecular aspects recited in claim 1 describe a range of compounds including at least phospholipids, a broad class of naturally occurring compounds present conventional separator forming materials such as natural rubber and latex (see art rejections below for more detail).


Additionally, the claims are unclear for including unclear recitations, of which the following are exemplary:
Claim 55: The recitation, “A porous insulating sheet disposed between a pair of electrodes on an electrochemical cell or a rechargeable electrochemical energy cell and thereby forming a treated cell…” of the preamble is ambiguous and therefor unclear.  The recitation could be interpreted such that the claim is drawn to a porous insulating sheet, with the disposition of the sheet between a pair of electrodes being an intended use, which is an interpretation consistent with dependent claims 56-59.  Alternatively, the recitation could be interpreted such that claim 55 is drawn to a rechargeable electrochemical cell which includes 
Claims 1, 39, 44, 49 and 59 include the subjective and relative term “substantially equivalent [to the treated cell]”, leaving the boundaries of what should be considered equivalent unclear.  “Substantially” is a relative term which is open to subjective interpretation by each user, and therefore lacks a definite interpretation.

The Office has attempted to apply the closest prior art, despite a lack of a clear understanding of the metes and bounds of the claim due to the ambiguity of the claims as described above.  


Allowable Subject Matter
The indicated allowability of claims 49-53 (see the 11/20/20 Final Rejection) is withdrawn in view of the rejections under 35 USC 112 presented above.  
The indicated allowability of claim 49-53 (see the 11/20/20 Final Rejection) is withdrawn in view of the newly discovered reference(s) to Duong (US 2011/0123850).  Rejections based on the newly cited reference(s) follow.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 12-14, 32-33, 35-39, 12-13, 42-44, 47-48, 55, 57 and 58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively under 35 U.S.C. 103 as being unpatentable over of Choi (USP 5154988).  
Supporting evidence for these rejections is provided by Encyclopaedia Britannica: Phospholipid (Article Title: Phospholipid; Website Name: Encyclopaedia Britannica; Publisher: Encyclopaedia Britannica, Inc.; Date Published: 15 January 2009; https://www.britannica.com/science/phospholipid; Access Date: March 10, 2021).

Regarding claims 1, 36, 39 and 55
As to the porous insulating sheet, Choi further teaches that the sheet may comprise claimed materials including polyolefin/polyethylene, silica and latex/rubber/elastomer (c2:61-c3:31).  It is noted that the Choi separator is a multilayer separator which may include the “natural rubber” and/or latex in both the central layer of the separator (c3:15-31) and also in an outer layer of the separator (c4:1-37).

The porous insulating sheet of Choi implicitly includes the following claimed feature:
A supplement or barrier-forming migratory compound included in the separator, the supplement or migratory compound comprising molecules which a hydrophilic head-group and at least one gas-attracting hydrophobic tail aspect, wherein, the hydrophilic head group comprises one or more molecular aspects selected from the group consisting of one or more –OCH2-, one or more –CH2O, one or more –OH, and a combination of two or more of the one or more molecular aspects; and wherein the at least one gas-attracting hydrophobic tail comprises a CH3Ch2Ch2– molecular aspect.  
More specifically, Choi teaches the separator comprising “natural rubber” and/or latex (c3:15-31, c4:1-45), which based on the record contains the claimed supplement or migratory compound.  
It is noted that natural rubber and latex conventionally also contain glycolipids, phospholipids, proteins, carbohydrates, ash and other compounds (applicant published paragraph [0027-0028]) and that such compounds provide enhanced solubility in H2SO4 electrolyte and provides the claimed desirable migratory effect and other claimed properties (applicant published paragraph [0043]).  Moreover, applicant’s paragraphs [0021] and [0023-0035] (applicant’s published paragraphs [paragraph [0027] and [0029-0030]) teach that phospholipids and glycolipids are molecules having the claimed head/polar aspect and tail aspect.  
For further clarification, phospholipids are defined by including a head aspect which comprises  –OCH2-, one or more –CH2O, one or more –OH groups, and a tail aspect which comprises fatty acids having CH3CH2CH2 groups.  For 
Accordingly, Choi implicitly teaches the claimed compound/supplement including the claimed molecular aspects by expressly teaching the porous insulating sheet [separator] being formed of Hevea rubber, which contains phospholipids.  Choi is not required to teach awareness and/or recognition of the implicit features (MPEP 2112 II).

    PNG
    media_image1.png
    438
    674
    media_image1.png
    Greyscale


Choi teaches the porous insulating sheet including natural rubber and/or latex thereby implicitly teaching inclusion of the claimed barrier forming molecules, but does not expressly teach that the migratory compound/supplement/barrier forming molecules are i) included in an amount that generates a protective gas bubble barrier layer on the surface of the negative electrode confirmable by an elevated electric potential upwards of 2.25 volts compared to a substantially equivalent cell having a different type of porous insulating sheet, and ii) included in an amount that is an “effective treatment quantity” such that the treated cell exhibits at least one of the performance 
However, the separator of Choi does exhibit a desirable performance enhancement (abstract, c5:66-c6:8) including at least suppression of dendrite forming metal accumulation on the negative electrode (c6:1-8, c2:2-10, c5:10-14) and elevated voltage compared to prior art batteries (c2:2-10).  
Choi further expressly ties the improved performance of the separator vs prior art separators to the inclusion of the natural rubber/latex clarifying that the natural rubber/latex comprising separator does indeed include desirable compounds or supplements (“The separator of the present invention has excellent characteristics and provides an improvement over existing separators in performance, ease of manufacture, cost and availability. Moreover, the use of the natural rubber coating has been found to reduce the potential for antimony poisoning and to positively affect the Top of Charge behavior of the battery. Additionally, when a synthetic paper or a microporous extruded sheet is used as the base web, the rate and frequency of dendritic growth and its resulting shorting of the plates is substantially reduced”, c5:66-c6:8. See also abstract, c3:16-30, c3:52-57; c5:11-14).
Since Choi includes the claimed supplement/compound via phospholipid in the natural rubber/latex, and further exhibits at least one of the performance enhancement claimed to represent evidence that the “effective treatment quantity” of compound/supplement is included, the Choi separator is found to include the “effective treatment quantity”.  

It is noted that the claim set includes claims drawn to a porous insulating sheet [i.e. a separator].  For claims drawn to the sheet, limitations which are not drawn to the structure of the sheet are given only limited patentable weight.  
For example, limitations drawn to the structure of the rechargeable electrochemical cell are not found to be a structural feature of the separator, but at most describe an intended use of the claimed sheet.  
Similarly, limitations which describe the act or consequences of placing the sheet in a generic H2SO4 electrolyte are also included.  For example, the claims further 2SO4 electrolyte to determine the properties of the separator.  
However, since the claims are drawn to product, the prior art is not required to teach the same manner of using/testing the device.  As described in MPEP 2114 II, ‘a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim’.  
Thus, for reasons detailed above it is found that the separator of Choi is structurally the same or substantially the same as the claimed separator, though Choi is silent as to certain elements of the claim such as those drawn to the ability of the separator to generate foam under certain conditions, the performance of a rechargeable cell including the separator, and other features highlighted above.  As described in MPEP 2112 III, a rejection under 35 USC 102/103 is proper when the prior art product seems to be the same or substantially the same as a claimed product, but the prior art is silent as to certain claimed features which appear to nevertheless be present or expected. 

Regarding claim 7, 12-13, 40, 42, 45, 47 and 57, Choi remains as applied to claim 1, 39 or 44.  Choi further teaches a composite sheet comprising  a combination of a polyethylene carrier, a polymeric sheet forming material, and the supplement (c2:61-c3:31; c4:1-48).

Regarding claim 14, Choi discloses a rechargeable electrochemical energy storage cell including at least one porous insulating sheet as set forth above (Choi claim 12). 

Regarding claim 32, Choi remains as applied to claim 1.  As the claim is drawn to product, limitations drawn to the method of making are given patentable weight only 

Regarding claim 33, 35, 36 and 38, the claims further describe the process used to test the sheet for inherent properties by expose the sheet to H2SO4 electrolyte and/or results obtained from the testing.  As described in the rejection of claim 1, the H2SO4 exposure process is a testing process design to determine foam inducing property, rather than a structural feature of the claimed sheet.  Accordingly, the prior art need not teach the same manner of testing [using] the sheet (MPEP 2114).  Moreover, and also as previously described, since the sheet is the same or substantially the same as that claimed in terms of positively recited structure, the same properties [results from testing] would be expected.  For completeness of record, it is noted that Choi does teach the use of H2SO4 electrolyte as typical for use in lead-acid batteries (c1:19).

Regarding claim 37, 43, 48 and 58, Choi remains as applied to claim 1, 39 or 44.  The Choi natural rubber and/or latex contains the claimed phospholipid and glycolipid, which would comprise the ether “O” or C-O-C linkages described in these dependent claims

Regarding claim 44, the majority of the limitations are addressed by Choi as previously described in the rejection of claim 1. Claim 44 further requires that supplement/compound includes molecules having an affinity for water and a gas retaining aspect.  It is noted that the ether or "O" linkages in glycol, phospholipid or glycolipid have an affinity for water (see applicant’s published paragraph [0043]).  Moreover, the gas retaining aspect is coupled to the foaming behavior as described in applicant’s published paragraph [0059]).


Claims 6, 8, 41, 46, 56 and 59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively under 35 U.S.C. 103 as being unpatentable over of Choi (USP 5154988).  
Alternatively, claims 6, 8, 41, 46 and 56 are rejected under 35 U.S.C. 103 as obvious over Choi (USP 5154988) in view of Paik (US 6242127).
Supporting evidence for these rejections is provided by Encyclopaedia Britannica: Rubber (Article Title: Rubber; Website Name: Encyclopaedia Britannica; Publisher: Encyclopaedia Britannica, Inc.; Date Published: 04 June 2020; https://www.britannica.com/science/rubber-chemical-compound; Access Date: March 11, 2021).
Regarding claims 6, 8, 41, 46, 56 and 59, Choi remains as applied to claim 1, 39, 44 or 55.  Choi teaches the sheet formed from “natural rubber” and/or latex, but is silent as to the natural rubber or latex being obtained from Hevea brasiliensis tree.  
However, as described in by Encyclopaedia Britannica: Rubber article, “natural rubber is obtained almost exclusively from Hevea brasiliensis”.  It is noted that although the publication date of this article is after the time of invention, the article gives a history of production of natural rubber suggesting that the common source of natural rubber was the same at the time of invention.  Accordingly, a skilled artisan at the time of invention would have expected the “natural rubber” of Choi to be obtained from Hevea brasiliensis tree.

Alternatively, in the battery art, Paik teaches a porous insulating sheet comprising the polymeric sheet forming material (c2:49-53) and a blend of the supplement/compound together with a commercially available natural Hevea brasiliensis elastomer (c4:25-35 describes a natural blend including the supplement/compound within the natural Hevea rubber).  
Paik further discloses that commercial natural rubber latex form Hevea Brasiliensis tree typically only contains about 93 - 95% cis-polyisoprene (c4:26-31,45-49; c7:58-63), implying that the natural rubber includes ingredients other than polyisoprene as required in claim 56.


It is noted that the limitations "obtained from a Hevea Brasiliensis tree" is a product-by-process limitation. As this is an article claim, these limitations do not preclude the presence of any particular material as the supplement because the origin of the material cannot be determined in the finished product; Therefore, the instantly claimed porous insulating sheet is not patentably distinct from the porous insulating sheet of the prior art (MPEP 2113).


Claims 49 and 52-53  are rejected under 35 U.S.C. 103 as obvious over Meckfessel (USP 2013/0244101) in view of Duong (US 2011/0123850) and Macglashan (US 2004/0234862).  
Regarding claim 49, Meckfessel teaches a polymeric insulating sheet (“separator” of abstract is an insulating sheet; paragraph [0035]) for use between positive electrodes and negative electrodes of a rechargeable electrochemical energy cell (see Figure 1, paragraph [0097]).
Meckfessel further teaches the insulating sheet being formed from a polymeric insulating material including a quantity of supplement (“separator comprising alkyl-capped PEG and cellulose” of abstract and [0035], with cellulose being the polymeric insulating material and alkyl-capped PEG being the supplement).  

The supplement of Meckfessel, i.e. “alkyl-capped PEG”, is readable on, or is at least an obvious variant of, the claimed “barrier-forming isolated supplement or a barrier-forming synthesized supplement, or a barrier-forming migratory compound” because this compound is the same as or similar to the supplements disclosed by applicant to be capable of functioning as the supplement/compound (see the “alkyl 

It is noted that Meckfessel describes an alkyl-capped PEG “wherein both ends of the polymer backbone are terminated by alkyl moieties” [0081], whereas applicant’s alkyl PEG [the compound of the general molecular structure of applicant’s claim 49 at applicant’s published paragraphs [0040-0041]] comprises an “-H” or an “-OH” on one end.  However, Meckfessel does not appear to teach any specific reason why the two ends must be both capped with alkyl, or teach any undesirable consequences of leaving one end uncapped as in the alkyl PEG of applicant’s claim 49 and disclosure.
Furthermore, in the battery art, Duong teaches a compound (paragraph [0153]) which is the same as or similar to that that taught by Meckfessel, but characterizes the compound as “alkyl-polyethylene glycol” (paragraph [0161]) and further teaches that the alkyl polyethylene glycol may comprise a hydrogen or an –O-H end (paragraphs [0153-0160]).  Comparing Duong and Meckfessel, Duong paragraph [0153] appears to provide a more general teaching analogous to the narrower teaching of Meckfessel.  Duong further teaches that the compound is a useful additive in the electrolyte of a separator which inhibits dendrite penetration (paragraph [0007]).
In consideration of Meckfessel and Duong, it would have been obvious to a person having ordinary skill in the art at the time of invention to substitute an “alkyl-polyethylene oxide” such as taught by Duong (and described by applicant in paragraphs [0040-0041] and instant claim 49) for the “alkyl capped polyethylene oxide” expressly taught by Meckfessel, both being polymers useful for formulating an electrolytes and/or separators capable of inhibiting dendrite penetration as taught by Meckfessel and Duong.  Such a modification would merely require the simple substitution on one known element (Meckfessel Formula 1 compound at paragraph [0081]) with another known element (Duong Formula 1 compound at paragraph [0153]) with expectation of successfully achieving the same or substantially the same effects, since the polymers are taught to have generally similar uses in the art.

Meckfessel does not explicitly teach that the insulating sheet including the supplement i) is utilized as described in the claim, i.e. put into the same battery or tested in the same manner, and ii) would generate all of the behaviors as described in the claims, i.e. would generate foam in H2SO4 solution if tested as claimed, would provide a voltage upwards of 2.25 volts if operated in a cell as claimed, and would generate all of the performance enhancements recited compared to a similar cell having an ordinary insulating sheet in place of the insulating sheet including the supplement.
As to i), limitations drawn to a manner of using the sheet, rather than to a structural characteristic of the sheet itself, which do not expressly or implicitly limit the structure of a claimed product, do not patentably limit a claimed product (MPEP 2114).
As to ii), since Meckfessel and/or Duong teaches the same or similar supplement, it follows that the same or similar foaming property and performance enhancement would be achieved if the Meckfessel (in view of Duong) treated separators were used as described in the claims.  It is noted that the prior art need not recognize the foaming behavior or performance enhancements, since these are tied implicitly to the structure.  MPEP 2112 I clarifies that "the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer."
It is noted that Meckfessel does teach that the supplement provides a desirable performance enhancement including at least suppression of dendrite forming metal accumulation on the negative electrode (paragraph [0007, 0011, 0012]), supporting the case that the supplement, i.e. the alkyl PEG, is present in the quantity required for “effective treatment”.  Meckfessel further teaches that the supplement is effective when present in the electrolyte (paragraph [0013]), further suggesting a similar acting mechanism to applicant’s claimed supplement/compound.

Meckfessel does not explicitly teach that the insulating sheet is a porous insulating sheet.  However, the normal function of a cellulose battery separator includes allowing transport of ionic species therethrough, implying a porous structure.  It is noted that Meckfessel paragraph [0011] does expressly teach that the separator is permeable - ions, but blocking to metal ions (paragraph [0006]) implying some degree of porosity, thereby implicitly a porous insulating sheet in order to anticipate the claimed invention.  
Alternatively, in the battery art, Macglashan teaches that cellulose films are conventionally configured as porous films having a pore size which allows transport of electrolyte ions, but block undesirable ions (paragraph [0007]).
Accordingly, it is found that the requirement that the insulating sheet is a porous insulating sheet is either implicit in the disclosure of Meckfessel’s electrolyte ion permeable cellulose sheet, or alternatively is obvious in view of Macglashan.  

It is noted that the claim set includes claims drawn to a porous insulating sheet [i.e. a separator].  For claims drawn to the sheet, limitations which are not drawn to the structure of the sheet are given only limited patentable weight.  
For example, limitations drawn to the structure of the rechargeable electrochemical cell are not found to be a structural feature of the separator, but at most describe an intended use of the claimed sheet.  Similarly, limitations which describe the consequences of placing the sheet in a generic H2SO4 electrolyte are also included.   
As described in MPEP 2114 II, ‘a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  
Thus, for reasons detailed above it is found that the separator of Meckfessel (in view of Duong) is structurally the same or substantially the same as the claimed separator, though Meckfessel is silent as to certain elements of the claim such as those drawn to the ability of the separator to generate foam under certain conditions, the performance of a rechargeable cell including the separator, the elements of such a separator, and other features highlighted above.  As described in MPEP 2112 III, a rejection under 35 USC 102/103 is proper when the prior art product seems to be the same or substantially the same as a claimed product, but the prior art is silent as to certain claimed features which appear to nevertheless be present or expected. 


Regarding claim 52, The cited art remains as applied to claim 49.  Meckfessel further teaches a composite sheet comprising  a combination of a polyethylene carrier, a polymeric sheet forming material, and the supplement (paragraph [0125]

Regarding claim 53, The cited art remains as applied to claim 49 (see below).  The prior art supplement, alkyl PEG as described in Meckfessel paragraphs [0043, 0048] (and/or Duong paragraph [0153-0161]) would comprise the ether “O” or C-O-C linkages described in claim 53.  


Claims 50, are rejected under 35 U.S.C. 103 as obvious over Meckfessel (USP 2013/0244101) in view of Duong (US 2011/0123850), Macglashan (US 2004/0234862) and Moore (USP 4286030).  
Regarding claims 50  The cited art remains as applied to claim 49.  Meckfessel teaches a composite insulating sheet [separator] comprising cellulose and a property improving supplement (see abstract), but does not appear to teach the sheet comprising a polymeric material among those recited.
In the battery art, Moore teaches that a polymeric insulating sheet [separator] comprising synthetic fibers such as may provide unique properties (c1:13-34, c3:10-42, c5:53-66).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to include polymeric sheet forming materials such as those recited in the Markush group of claim 7 for the benefit of providing unique properties to the sheet as taught by Moore.

Claims 51 are rejected under 35 U.S.C. 103 as obvious over Meckfessel (USP 2013/0244101) in view of Duong (US 2011/0123850), Macglashan (US 2004/0234862) and Paik (US 6242127).
Regarding claims 51, The cited art remains as applied to claim 49.  Meckfessel does not appear to teach the sheet comprising a compound or supplement obtained or derived from natural or uncured Hevea brasiliensis tree.
In the battery art, Paik teaches a porous insulating sheet comprising the polymeric sheet forming material (c2:49-53) and a blend of the supplement/compound together with a natural Hevea brasiliensis elastomer (c4:25-35 describes a natural blend including the supplement/compound within the natural Hevea rubber).  Paik further discloses a supplement or migratory compound comprising natural rubber latex form Hevea Brasiliensis tree, which typically only contains about 93 - 95% cis-polyisoprene (Col.4 In.26-31, 45-49; Col.7 In.58-63), therefore, the performance enhancing supplement would naturally be selected from the group consisting of a material corresponding to an ingredient of a latex obtained from a Hevea Brasiliensis tree other than a polyisoprene ingredient, a phospholipid, a fatty alcohol ethoxylate, a fatty alcohol alkoxylate, an alkyl glycerol phosphate choline, and combinations thereof.
It would have been obvious to a person having ordinary skill in the art at the time of invention to form the insulating porous sheet from a material derived from natural and/or uncured Hevea brasiliensis, which would include polyisoprene and non-polyisoprene ingredients, as claimed, as an alternative or addition to the cellulose based material taught by Meckfessel.  Such a modification would merely require the simple substitution, or combination of elements known in the art at the time of invention to yield predictable results; therefore, a prima facie case of obviousness exists as described in MPEP 2141.
It is noted that the limitations "obtained from a Hevea Brasiliensis tree" is a product-by-process limitation. As this is an article claim, these limitations do not preclude the presence of any particular material as the supplement because the origin of the material cannot be determined in the finished product; Therefore, the instantly claimed porous insulating sheet is not patentably distinct from the porous insulating sheet of the prior art (MPEP 2113).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723